WIEAND, Judge,
concurring:
I concur in the majority’s decision to reverse and remand for a new hearing. In addition to appellant’s assertion that he was entitled to be represented by counsel in this proceeding to determine paternity, he argues specifically that the *553hearing court erred when it denied his request for blood tests. In my judgment, appellant is also entitled to a new hearing for this reason.
Modesto and Patricia Rodriguez were married on September 30, 1972 and divorced in 1985. Two children were conceived and born to Patricia during the marriage: Stephen, born November 18, 1974, and David, born August 15, 1978. Modesto denies paternity of these children. Patricia, after moving to Florida, filed a petition for the support of her two children in 1980. This petition, pursuant to the Uniform Reciprocal Support Law, was forwarded to Philadelphia, where it was served on appellant. At the time of hearing, appellant failed to appear, and a bench warrant was issued for his arrest. However, a support order was never entered in response to the Florida petition.
In September, 1989, Patricia Rodriguez filed a second petition for support of her two children. This petition was filed in Las Vegas, Nevada, and was also forwarded to Philadelphia. When this was served on appellant, he appeared twice for pre-trial conferences, but when he denied both paternity of the children and also a financial ability to contribute to their support, the case came on for hearing before the trial court. There, appellant appeared without counsel. After a very brief hearing, the trial court made a finding that appellant was the father of the children for whom support was being sought. The record shows that he was not advised that he had a right to be represented by counsel and that a request for blood tests was denied by the court. Post-trial motions were denied — by this time appellant was represented by counsel — and he was ordered to pay the sum of twenty ($20) dollars per week for the support of his children, effective March 11, 1980.
In Corra v. Coll, 305 Pa.Super. 179, 451 A.2d 480 (1982), the Superior Court held that because of the special interests involved in paternity actions, including the possible loss of liberty, a defendant had a constitutional right to be represented by counsel. In White v. Gordon, 314 Pa.Super. 185, 460 A.2d 828 (1983), the Court held that a nonindigent *554defendant in a paternity action had been denied due process where a trial court ordered him to proceed without counsel. The Court there said, “a potential deprivation of liberty confronts any paternity defendant, whether or not indigent, and, since this court has determined that indigent paternity defendants have a right to counsel, nonindigent paternity defendants must, at least, be afforded a reasonable opportunity to secure representation by counsel to assist in the defense of such claims.” Id, 314 Pa.Superior Ct. at 189, 460 A.2d at 830. Finally, in Banks v. Randle, 337 Pa.Super. 197, 486 A.2d 974 (1984) and Kitrell v. Dakota, 373 Pa.Super. 66, 540 A.2d 301 (1988), allocatur denied, 523 Pa. 642, 565 A.2d 1167 (1989), the Court held that the right to be represented by counsel included the right to receive effective representation.
Appellee, who is represented by the District Attorney, argues that the right to counsel does not exist where the children were born during coverture and the defendant is presumed to be their father. However, the same liberty interests which formed the basis for the decision in Corra v. Coll, supra, are present in this action in which appellant has been charged with but denies paternity. Because the same interests are present here, appellant’s right to counsel must be recognized.
Where a constitutional right to effective assistance of counsel exists, a “waiver of [the right] must appear from the record to be a knowing and intelligent decision made with full understanding of the consequences.” Commonwealth v. Szuchon, 506 Pa. 228, 250, 484 A.2d 1365, 1377 (1984), citing Faretta v. California, 422 U.S. 806, 835, 95 S.Ct. 2525, 2541, 45 L.Ed.2d 562 (1975) and Johnson v. Zerbst, 304 U.S. 458, 464-465, 58 S.Ct. 1019, 1023, 82 L.Ed. 1461 (1938). See also: Commonwealth v. Cathey, 477 Pa. 446, 450, 384 A.2d 589, 590 (1978).
The record in the instant case fails to disclose a knowing and intelligent waiver of appellant’s right to counsel. When he appeared for trial without counsel, the court did not tell him that he was entitled to be represented by counsel or *555explain to him the dangers and/or disadvantages of proceeding without counsel. Also, it was not explained to appellant that if he were indigent he could request the court to appoint counsel for him. Because there was no colloquy whatsoever regarding appellant’s right to counsel, it cannot be said that the right thereto was waived merely because appellant appeared without counsel. The right to counsel in this case was not knowingly and intelligently waived. Cf. Commonwealth v. Bryant, 524 Pa. 564, 571, 574 A.2d 590, 594 (1990); Commonwealth v. Davis, 479 Pa. 274, 283, 388 A.2d 324, 326 (1978); Commonwealth v. Lloyd, 370 Pa.Super. 65, 84, 535 A.2d 1152, 1162 (1988), allocatur denied, 518 Pa. 637, 542 A.2d 1367 (1988).
The Uniform Act on Blood Tests to Determine Paternity (The Uniform Act), 42 Pa.C.S. §§ 6131 et seq., at section 6133, directs that blood tests shall be ordered in any matter in which paternity is a relevant fact. Paternity is a relevant fact in an action for child support where it has not previously been adjudicated and where the party disputing paternity is not estopped from doing so. See: Jones v. Trojak, 402 Pa.Super. 61, 67-69, 586 A.2d 397, 400 (1990). See also: Commonwealth ex rel. Coburn v. Coburn, 384 Pa.Super. 295, 301, 558 A.2d 548, 551 (1989) (en banc), citing Wachter v. Ascero, 379 Pa.Super. 618, 550 A.2d 1019 (1988); Manze v. Manze, 362 Pa.Super. 153, 523 A.2d 821 (1987). Compare: Christianson v. Ely, 390 Pa.Super. 398, 568 A.2d 961 (1990) (paternity not relevant fact in child support action against putative father where mother estopped from denying her husband’s paternity); Sanders v. Sanders, 384 Pa.Super. 311, 558 A.2d 556 (1989), allocatur denied, 525 Pa. 635, 578 A.2d 930 (1990) (paternity not relevant fact in support action where plaintiff’s first husband had previously been ordered to provide child support); Seger v. Seger, 377 Pa.Super. 391, 547 A.2d 424 (1988) (paternity not relevant in custody action where husband had assumed parental responsibility with knowledge that his biological paternity was questionable). Instantly, there has been no prior adjudication of paternity, and the record does not reflect that *556appellant has ever acted in a manner that would estop him from denying paternity of the children to be supported. There is no evidence that he ever accepted the children as his own or provided for their support.
The presumption of paternity which arises from the marriage relationship does not necessarily render the question of paternity irrelevant. This presumption, although one of the strongest presumptions in the law, see: John M. v. Paula T., 524 Pa. 306, 313, 571 A.2d 1380, 1384 (1990), cert. denied, — U.S.-, 111 S.Ct. 140, 112 L.Ed.2d 107 (1990), is a rebuttable presumption. The presumption may be rebutted in the traditional manner by evidence of nonaccess or impotence. See: Commonwealth ex rel. Ermel v. Ermel, 259 Pa.Super. 219, 221, 393 A.2d 796, 797 (1978). It may also be overcome, following the legislature’s adoption of 42 Pa.C.S. § 6137, by blood tests which exclude the husband as a possible father.1 Jones v. Trojak, supra 402 Pa.Super. at 65-67, 586 A.2d at 399; Nixon v. Nixon, 354 Pa.Super. 232, 511 A.2d 847 (1986); Commonwealth ex rel. Goldman v. Goldman, 199 Pa.Super. 274, 184 A.2d 351 (1962). The results of reliably performed blood tests may provide the court with accurate and probative evidence regarding the issue of paternity and, by specific enactment of the legislature may, in some cases, overcome the presumption of legitimacy which arises from the marriage relationship.
On the record now before this Court, there appears no valid reason for denying to appellant the right granted by statute to require blood tests which may be determinative of his paternity of the children which he is being asked to support. Therefore, for this reason also appellant is entitled to a new hearing.

. Section 6137 provides as follows:
§ 6137. Effect on presumption of legitimacy
The presumption of legitimacy of a child born during wedlock is overcome if the court finds that the conclusions of all the experts as disclosed by the evidence based upon the tests show that the husband is not the father of the child.